Title: From James Madison to John Bullus, 18 July 1807
From: Madison, James
To: Bullus, John



Sir,
Department of State July the 18th. 1807

It being understood that you are disposed to take charge of the Dispatches which are to go to Europe in the armed Vessel The Revenge, I have now to inform you that they will be put into the hands of Captain Reed, and delivered to you on your going abroad.
The Dispatches are intended partly for our Ministers at Paris, and partly for those at London.  The Revenge will touch first at a French Port, Brest if accessible.  There you will put those for Paris into the hands of the Officer named by Captain Reed, who will proceed and deliver them to General Armstrong, and Mr. Bowdoin.  From the French Port, the Vessel will proceed to Falmouth, or such other Port as may be found convenient, when you will land and proceed with the Dispatches for London.  The Vessel remaining meanwhile in the said Port, or proceeding to such other British Port as may be expedient.  After delivering the Dispatches to Mr. Monroe and Mr. Pinkney, and waiting for such as they may think proper to forward at the present crisis to our Ministers in Paris, you will return to The Revenge, which is immediately to proceed to a convenient Port of France; whence you will proceed immediately to Paris, deliver your Dispatches, take in return thereof our Ministers’ as well for the United States as for London, and with the Officer above mentioned, hasten back to the Revenge, which will then return to England.  On landing there, you will proceed without loss of time to London. The Vessel holding herself ready for your return.  By the time of your arrival in London, our Ministers there may be expected to have ready the communications to be made by you to this Department.  These you will receive, and, rejoining the Vessel, depart therein for the United States with all due expedition, and deliver your charge at the Seat of Government.
You will be found your passage, and ordinary stores, going and returning.  Besides this, you will receive in satisfaction for your expenses when on shore, six dollars a day from your leaving the Seat of Government to your return to it in pursuance of those instructions.  On this score you will receive an advance, and on account, one thousand dollars paid here.  I have the honor to remain Your obt. Servt.

James Madison

